DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 depends on a cancelled claim 2. For purposes of examining, claim 3 is treated as being dependent on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al (US 2016/0138830) in view of Teufl et al (US 7,538,301) and Stroback (US 3,860,787).
Lesage shows the water heater claimed including a water holding tank (10) having a cylindrical side wall, a top wall and a dome-shaped bottom wall, a cold water inlet (13), two or more resistive heating elements (16, 18, 21), a thermostat (16’, 18’, 20’) and a control (24) for controlling the operation of the resistive heating elements to  pre-set desired temperatures (para 0032), a cavitated circumferential area defined by a lower end portion of the cylindrical side wall and the dome-shaped bottom wall wherein a bottom resistive heating element (32) extends at least a portion of the cavitated circumferential area to heat water, but Lesage does not show that the bottom heating element having opposed free-end sections shaped as an upwardly extending section with an upper curved end section terminating into a connection flange for supporting and the bottom resistive heating element as claimed. 
Teufl shows it is known to provide a circular resistive heating element having opposed free-ends sections that are shaped an upwardly extending section with an upper curved end section (Figure 1) that allows the free ends to be guided upwards from the plane of heat transfer and facilitate contact with a power source. Also, see col. 3, lines 43-53. 
Stroback shows it is known to provide a heating element with a connecting flange (30) that provides a sealed connection with an inner face of a wall having an opening wherein the heating element is immovably also secured with an outer connecting flange assembly (35). 
In view of Teufl and Stroback, it would have been obvious to one of ordinary skill in the art to adapt Lesage with the bottom heating element having the free-ends that are shaped as an upwardly extending section which allows the free-ends to be spaced from a heating region, such as in the cavitated area as an alternative arrangement known in the art that further allows for the free-ends to be connected to a power source without being adversely being heated by its heating region, and it would further have been obvious to provide a connecting flange to the free ends of the heating element for making a good seal connection with an opening of the cylindrical wall as the free-ends are passed there through for the power connection as known in the art. 
With respect to claim 4, Stroback further shows the outer connecting flange is made of a plastic, which is known to be dielectric, that is also a corrosion resistive material. 
With respect to claim 5, while Lesage does not explicitly show the bottom heating element to be heated to provide the cavitated circumferential area to a temperature of 140 degrees F, it would have been obvious to one of ordinary skill in the art to provide the heating temperatures that includes the recited temperature or any other suitable temperatures as a matter of routine operations to predictably meet the desires of the user. It is noted that the temperature heating is also deemed related to a manner of operating the device that does not differentiate the apparatus/device from that of the prior art. MPEP 2114.  
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
With respect to Lesage, Applicant argues that the bottom heating element of Lesage is shown spaced above to top of the dome shaped bottom wall that does not show or teach the bottom heating element that extends at least portion of the cavitated circumferential area to heat water as shown by the Exhibit of a 3-element tank. This argument is not deemed persuasive. It is noted that the arrangement of the heating element is based on what is shown and taught by the Lesage reference and not by the Exhibit as presented by Applicant. Thus, based on the showing of the Lesage reference, it is noted that the bottom resistive heating element that is provided from the side of the bottom portion of the water tank wall extends over the cavitated circumferential area that is shown between the dome shaped bottom wall and the lower region of the water tank. Thus, the arrangement of Lesage is deemed to teach or show the bottom resistive heating element as claimed. 
Applicant argues that there is no motivation to modify the lower heating element having two elements mounted on the same support base, and Applicant argues that the applied Teufl is used for domestic household appliances and not for domestic electric water heaters. This argument is not deemed persuasive since Teufl is deemed to be in the same field of endeavor which is in the field of an electric heating art for heating fluid/water is also reasonably related to that of heating water/fluid of the water tank wherein the shape of the heating element can be provided the shape shown by Teufl that allows a user to conveniently allow a user to make electric connection with the free ends that are curved upwards as known in the art as stated in the ground of rejection. Also, it is noted that there is no frustrated intended application of the heating arrangement in Lesage when modified by the heating element of Teufl. 
Thus, the applicant’s arguments are not deemed persuasive. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761